Citation Nr: 0409121	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to service connection for a sebaceous cyst of 
the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps from May 1985 to January 1993.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
that, in part, awarded service connection for hemorrhoids and 
assigned a noncompensable rating and denied a claim of 
service connection for an injury to the back of the neck.  By 
an October 1999 statement of the case, the RO limited the 
service connection claim to residuals of removal of a 
sebaceous cyst on the neck.

The Board notes that the zero percent rating for the 
hemorrhoid disability has been in effect since the grant of 
service connection.  As such, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999) is for application.  The Board 
has therefore listed the increased rating issue on the title 
page as one of entitlement to a higher (compensable) initial 
rating.

In his October 1999 VA Form 9, the appellant requested a 
Travel Board hearing at the RO.  In December 1999, he 
withdrew his request for a hearing.  Nevertheless, a hearing 
was scheduled for August 5, 2003.  As might be expected in 
light of the December 1999 withdrawal, he did not appear.  
Under these circumstances, the Board considers the request 
for a hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant's hemorrhoid disability is currently 
manifested by subjective complaints of persistent bleeding 
with discomfort and objective findings of one external 
hemorrhoid tag, one internal hemorrhoid, hemoccult testing 
that was negative times three, and no findings of anemia, 
fissures or fecal leakage.  

2.  There is no objective clinical evidence of large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.

3.  The appellant's hemorrhoids do not present an exceptional 
or unusual disability picture not contemplated by the rating 
schedule.  The hemorrhoids have not required any 
hospitalization, nor have they been demonstrated to present 
marked interference with employment.

4.  A sebaceous cyst of the neck is not attributable to the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the hemorrhoid disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2003).

2.  A sebaceous cyst of the neck is not the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



I.  Increased rating claim

The appellant contends that his hemorrhoid disability is more 
severely disabling than the noncompensable evaluation 
reflects.  He maintains that his hemorrhoid condition 
warrants an evaluation of at least 10 percent.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the report from VA 
medical examinations conducted in May 1999 and December 2002, 
and in VA outpatient treatment records dated between February 
1999 and October 2002, and in the various written statements 
submitted by the appellant and his representative.

The appellant underwent a VA medical examination in May 1999; 
he reported having some bleeding and some dark stools in the 
previous two weeks.  Rectal examination revealed no fissures 
and one external hemorrhoid tag that was non-thrombosed and 
non-bleeding, without ulcerations.  There was a domed 
internal hemorrhoid; it could not be determined whether it 
was thrombosed.  Hemoccult testing was noted to have been 
negative times three.

Review of the appellant's outpatient VA treatment records 
reveals that he was treated for various conditions between 
February 1999 and October 2002.  In April 1999, the appellant 
mentioned that he wanted follow-up for his hemorrhoids.  In 
June 2000, it was noted that the appellant was well nourished 
and that he had not had any dark stools.  There is no mention 
of any treatment for hemorrhoids.

In December 2002, the appellant underwent a VA medical 
examination.  The appellant denied abdominal pain and melena.  
On physical examination, the appellant declined a rectal 
exam.

First, the Board notes that the appellant appealed the 
initial zero percent rating that was assigned to his 
hemorrhoid disability when service connection was granted.  
The Court held, in Fenderson v. West, 12 Vet. App. 119 
(1999), that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period in question.

In that regard, the Board notes that the zero percent rating 
at issue in this case has been in effect since the grant of 
service connection effective in November 1998.  The issue 
before the Board then is taken to include whether there is 
any basis for a compensable rating at any pertinent time, to 
include whether a higher rating currently is in order.

The RO has rated the appellant's hemorrhoids under Diagnostic 
Code 7336.  Under that Code, mild or moderate hemorrhoids are 
rated noncompensably disabling.  Large or thrombotic 
irreducible hemorrhoids manifested by excessive redundant 
tissue evidencing frequent recurrences warrant a 10 percent 
disability rating.  Hemorrhoids involving persistent bleeding 
with secondary anemia or with fissures warrant a 20 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has weighed the evidentiary value of the 
appellant's statements against the objective physical 
findings.  The Board concludes that the most probative 
evidence of the degree of disability is the medical evidence.  
There is no medical evidence that the appellant has had 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences at 
any time since November 1998.  There is no clinical evidence 
of any blood in his stools.  In the absence of evidence to 
support a finding of symptomatology equivalent to that 
associated with a compensable rating, the Board concludes 
that disability or symptoms due to the hemorrhoids are no 
more than moderate, and thus are non-compensable.  In short, 
there is no evidence of large or thrombotic hemorrhoids that 
were irreducible, with excessive redundant tissue, or 
evidence of frequent recurrences, or of persistent bleeding, 
anemia, or fissures.  

Given the foregoing findings, specifically the absence of any 
large or thrombotic hemorrhoids that are irreducible with 
excessive redundant tissue evidencing or frequent 
hemorrhoidal recurrences, it is the determination of the 
Board that the service-connected hemorrhoids are not 
productive of more than moderate impairment and therefore a 
compensable evaluation is not warranted.  Additionally, there 
is no suggestion in the record that the rating is not an 
accurate reflection of the disability experienced by the 
appellant since the award of service connection, November 4, 
1998.  Fenderson, supra.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for hemorrhoids, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
hemorrhoids nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the hemorrhoids that would render impractical 
the application of the regular schedular standards.  
Therefore, the regular schedular standards, with the 
evaluations currently assigned, adequately compensate the 
appellant for any adverse industrial impact on him caused by 
the hemorrhoids.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  

Because this is an appeal from the initial rating for the 
hemorrhoid disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability since November 1998, 
and therefore does not support the assignment of a staged 
rating.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the increased rating claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

II.  Service connection claim

The appellant contends that he currently suffers from 
residuals of a sebaceous cyst that developed on the back of 
his neck secondary to an injury he incurred during service.  
The appellant has reported that he was beaten in 1987, and 
suffered a neck injury from that beating.  He maintains that 
he thereafter developed a sebaceous cyst on the back of his 
neck that was present in service.  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 106, 1110, 
1131.  To establish service connection for a disability, 
symptoms during service, or within a reasonable time 
thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against the claim that a sebaceous cyst had its 
onset as a result of injury during the appellant's active 
military service.

A review of the appellant's service medical records does not 
reveal any evidence of a neck injury or the presence of a 
sebaceous cyst on his neck.  The appellant underwent a re-
enlistment examination in January 1989; the examiner stated 
that the appellant's head and neck were normal and that his 
skin was normal.  On the associated report of medical 
history, the appellant did not mention any neck problem.  The 
appellant was seen in an emergency room for treatment of 
headaches in April 1989, June 1989, January 1990, and August 
1991; he did not ever mention a neck injury, and physical 
examination of his neck at those times revealed a negative 
neck that was supple and nontender.  On physical examination 
during a July 1992 blood pressure check, the appellant's neck 
was supple and no other neck findings were made.  The 
appellant underwent a separation medical examination in 
December 1992; he only complained about headaches and did not 
mention any neck injury or neck cyst.  On physical 
examination, the appellant's head and neck were normal and 
his skin was normal.

Review of the post-service medical evidence of record 
indicates that the appellant was treated for a sebaceous cyst 
on the back of his neck in October 1997.  The cyst was 
removed and the area subsequently was dehisced, resulting in 
a tender area of scarring noted on the VA medical examination 
conducted in May 1999.  There is no mention of a prior neck 
injury in the appellant's treatment records.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of the sebaceous 
cyst being etiologically related to a beating and neck injury 
in service.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the etiologic 
relationship between a neck injury and the development of a 
sebaceous cyst.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of a nexus between current 
sebaceous cyst residuals and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Furthermore, there is no medical evidence of record to 
establish that the appellant's reported beating in 1987 was 
followed by diagnoses relating to a neck injury or a 
sebaceous cyst.  In addition, on physical examination on 
several occasions between 1989 and 1992, no findings relating 
to the neck or a sebaceous cyst were made, nor did the 
appellant complain about any neck-related condition.  He has 
presented no evidence that the sebaceous cyst removed from 
his neck in October 1997 was due to service.  The evidence of 
record contains no clinical diagnosis of any sebaceous cyst 
or neck condition related to service.  As there is no 
competent evidence associating the sebaceous cyst removed in 
October 1997 with service, and in view of the negative 
examination results between 1989 and 1992, the claim for 
service connection for a sebaceous cyst of the neck must be 
denied.  The preponderance of the evidence is against the 
claim.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim and his 
service connection claim.  The RO sent the appellant letters, 
in November 1998, and December 1998, (prior to the issuance 
of the rating decision at issue in March 1999), in which he 
was informed of what the evidence had to show to establish 
entitlement and what evidence the RO was attempting to 
obtain.  Thereafter, in a letter sent to the appellant in 
September 2002, the RO informed the appellant of what 
information was still needed.  The appellant submitted 
authorization for VA's gathering of medical information.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  Private medical records 
have also been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in December 2002, and in the 
Supplemental Statements of the Case (SSOC) issued in November 
2002, and February 2003.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In November 
2002, and in February 2003, the appellant was informed that 
he could submit additional evidence or comment.  In August 
2003, the appellant was informed that he could submit 
additional evidence to the Board; no more evidence was 
thereafter submitted.  The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.


ORDER

An initial compensable evaluation for the appellant's 
hemorrhoid disability is denied.

Entitlement to service connection for a sebaceous cyst of the 
neck is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



